AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


          Protective Life Insurance Company,
                                                                    )
                           Plaintiffs
                                                                    )
                                                                    )
                        v.                                          )       Civil Action No.       7:17-cv-00628-DCC
Deborah LeClaire, individually, and Carrie Thomas,                  )
 Administratrix on Behalf of the Estate of Robert
          Eugene Gilliland, Deceased,
                          Defendant,

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: judgment is entered at the direction of the Court in favor of the estate of Robert Gilliland.


This action was (check one):

 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.

Date: February 14, 2019                                                    ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/Ashley Buckingham
                                                                                        Signature of Clerk or Deputy Clerk
